QUESTION: May a national of Cuba or any other foreign country qualify for examination for a license as a funeral director under the provisions of Ch. 74-105, Laws of Florida, without first having qualified to be examined for a license as an embalmer under s. 470.08(1), F.S., having successfully obtained such license, and having been a practicing licensed embalmer of Florida for at least 1 year as required by s. 470.08(2)(b), F.S.?
SUMMARY: A foreign practitioner or professional seeking to qualify for a funeral director's license in Florida pursuant to Ch. 74-105, Laws of Florida, must first qualify for and be licensed as an embalmer pursuant to s. 470.08(1) and (2), F.S. The applicant must do this prior to undertaking the educational courses adopted pursuant to Ch. 74-105 and before taking the Florida funeral director's examination. An embalmer's license is a condition precedent to licensure as a funeral director notwithstanding the provisions of Ch. 74-105. According to the facts submitted with your letter, persons licensed as funeral directors in Cuba were not also licensed embalmers under the laws of that country. Embalming was not extensively practiced in Cuba, and, when practiced, it was performed by a physician. Section 470.08(1), F.S., prescribes the qualifications for embalmers, and s. 470.08(2), F.S., prescribes the qualifications for funeral directors. To be lawfully qualified as a funeral director in Florida, a person must first have been a licensed embalmer for at least 1 year. Thus, a funeral director must hold both an embalmer's and a funeral director's license. Section 20.30(13)(a), F.S., requires the board, in conjunction with the Department of Education and upon application of no less than five applicants, to approve a continuing education program by April 1, 1975. The program is for training of applicants who have lawfully practiced their respective professions or occupations prior to July 1, 1974, in a country other than the United States. See AGO 074-382. The applicant must provide the board with proper documentation, and the Department of Professional and Occupational Regulation has provided some model guidelines for implementation of s. 20.13. As I stated in AGO 074-382, the educational qualifications in Ch. 74-105, Laws of Florida [ss. 455.014 and 455.015, F.S. (1974 Supp.)], relating to the qualifications of foreign professionals, and the Florida defined professional counterpart must be viewed in a compatible manner. Since one requirement for a Florida funeral director's license is to be a licensed embalmer, it would appear that a person qualifying under Ch. 74-105 for a funeral director's license must first qualify under s. 470.08(1), F.S., and receive and hold an embalmer's license for at least 1 year. Once an embalmer's license is obtained and held for at least 1 year, an applicant under Ch. 74- 105 may then take the funeral director's examination after completion of the educational courses adopted pursuant to Ch. 74-105. It should also be noted that any applicant receiving a Florida license by reciprocity must have both an embalmer's and funeral director's license from the reciprocating state, territory, or country. Rule 21J-10.01, F.A.C. In accord with AGO 074-382, an applicant who has been licensed as a funeral director in a foreign country but who has not practiced embalming as a licensed embalmer in such foreign country for at least 1 year is required to meet the embalmer's qualifications of s. 470.08(1), F.S., prior to licensure as a funeral director in this state. The embalmer's license is a condition precedent to licensing as a funeral director in this state notwithstanding the completion of an educational course for funeral directing under Ch. 74-105, Laws of Florida.